I respectfully dissent. The court in Robison and now the majority here have transformed the dog bite statute into something never contemplated by the legislature. According to the majority, if a horse, a cow or any other animal plants itself in the middle of the road, we apply comparative negligence.  However, if old Rover naps in the lane and someone damages his or her property attempting to avoid him, Rover's owner is liable no matter how much or how little Rover is to blame.
It is a rule of statutory construction that the legislature will not be presumed to intend to enact a law which produces unreasonable or absurd consequences.  State ex rel.Cooper v. Savord (1950), 153 Ohio St. 367, paragraph one of the syllabus; R.C. 1.47(C).  In my view, this is an unreasonable and absurd result.